DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 11,223,174 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the U.S. Patent No. US 11,223,174 contain claims drawn similar claim language.
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  The Bolded text shows the similarity of the U.S. Patent No. 11,223,174 B2 with Instant application of claims 1-19:



	
Instant Application
U.S. Patent No. US 11,223,174
1. An electrical connection device, comprising: a connector having a hollow connecting cavity formed by a plurality of flexible conductive materials, and each of two opposite sides of the connecting cavity being connected to a conductive plug electrically coupled with the connecting cavity; wherein one end of the conductive plug extends into the connecting cavity, and a spring is disposed between ends of two conductive plugs extending into the connecting cavity.
1. An electrical connection device, comprising: a connector having a hollow connecting cavity formed by a plurality of flexible conductive materials; wherein each of two opposite sides of the connecting cavity are connected to a conductive plug electrically coupled with the connecting cavity; and wherein the conductive plug is a columnar conductive plug or a cylindrical conductive plug, an outer wall of the columnar conductive plug defines one or more spring annular grooves provided with a separable annular conductive spring therein, an inner wall of the cylindrical conductive plug defines one or more spring annual grooves provided with a separable annular conductive spring therein.
2. The electrical connection device according to claim 1, wherein the connecting cavity is a spherical-like elastic connecting cavity surrounded by the plurality of flexible conductive materials.
2. The electrical connection device according to claim 1, wherein the connecting cavity is a spherical-like elastic connecting cavity surrounded by the plurality of flexible conductive materials.
3. The electrical connection device according to claim 1, wherein the connecting cavity is a spherical-like elastic connecting cavity surrounded by a grid-like flexible conductive material.
3. The electrical connection device according to claim 1, wherein the connecting cavity is a spherical-like elastic connecting cavity surrounded by a grid-like flexible conductive material.
4. The electrical connection device according to claim 1, wherein the connecting cavity is interwoven from metal wires or formed by stretching a metal conductive tape.
4. The electrical connection device according to claim 1, wherein the connecting cavity is interwoven from metal wires or formed by stretching a metal conductive tape.
5. The electrical connection device according to claim 1, wherein the connecting cavity is electrically connected to the conductive plug by crimping or welding.
5. The electrical connection device according to claim 1, wherein the connecting cavity is electrically connected to the conductive plug by crimping or welding.
1. An electrical connection device, comprising: a connector having a hollow connecting cavity formed by a plurality of flexible conductive materials, and each of two opposite sides of the connecting cavity being connected to a conductive plug electrically coupled with the connecting cavity; wherein one end of the conductive plug extends into the connecting cavity, and a spring is disposed between ends of two conductive plugs extending into the connecting cavity.
6. The electrical connection device according to claim 1, wherein one end of the conductive plug extends into the connecting cavity, and a spring is disposed between ends of two conductive plugs extending into the connecting cavity.
6. The electrical connection device according to claim 1, wherein the spring is a compression spring.
7. The electrical connection device according to claim 6, wherein the spring is a compression spring.
7. The electrical connection device according to claim 1, wherein the conductive plug is a columnar conductive plug or a cylindrical conductive plug, an outer wall of the columnar conductive plug defines one or more spring annular grooves provided with a separable annular conductive spring therein, an inner wall of the cylindrical conductive plug defines one or more spring annular grooves provided with a separable annular conductive spring therein.
1. An electrical connection device, comprising: a connector having a hollow connecting cavity formed by a plurality of flexible conductive materials; wherein each of two opposite sides of the connecting cavity are connected to a conductive plug electrically coupled with the connecting cavity; and wherein the conductive plug is a columnar conductive plug or a cylindrical conductive plug, an outer wall of the columnar conductive plug defines one or more spring annular grooves provided with a separable annular conductive spring therein, an inner wall of the cylindrical conductive plug defines one or more spring annual grooves provided with a separable annular conductive spring therein.
8. The electrical connection device according to claim 7, wherein the outer wall of the columnar conductive plug or the inner wall of the cylindrical conductive plug further defines one or more sealing annular grooves located between the one or more spring annular grooves and the connecting cavity, and the one or more sealing annular grooves are provided with a separable sealing ring therein.
8.  The electrical connection device according to claim 1, wherein the outer wall of the columnar conductive plug or the inner wall of the cylindrical conductive plug further defines one or more sealing annular grooves located between the one or more spring annular grooves and the connecting cavity, and the one or more sealing annular grooves are provided with a separable sealing ring therein.
9. The electrical connection device according to claim 7, further comprising a pair of connecting bases located at two sides of the connector, wherein each of the pair of connecting bases comprises a base body provided with a base cavity or a protruding column, the base cavity has a space for receiving the columnar conductive plug and is in contact with the conductive spring at the 6outer wall of the conductive plug, and the protruding column is inserted into the cylindrical conductive plug and is in contact with the conductive spring at the inner wall of the cylindrical conductive plug.
9. The electrical connection device according to claim 1, further comprising a pair of connecting bases located at two sides of the connector, wherein each of the pair of connecting bases comprises a base body provided with a base cavity or a protruding column, the base cavity has a space for receiving the columnar conductive plug and is in contact with the conductive spring at the outer wall of the conductive plug, and the protruding column is inserted into the cylindrical conductive plug and is in contact with the conductive spring at the inner wall of the cylindrical conductive plug.
10. The electrical connection device according to claim 8, further comprising a pair of connecting bases located at two sides of the connector, wherein each of the pair of connecting bases comprises a base body provided with a base cavity or a protruding column, the base cavity has a space for receiving the columnar conductive plug and is in contact with the conductive spring at the outer wall of the conductive plug, and the protruding column is inserted into the cylindrical conductive plug and is in contact with the conductive spring at the inner wall of the cylindrical conductive plug.
10. The electrical connection device according to claim 8, further comprising a pair of connecting bases located at two sides of the connector, wherein each of the pair of connecting bases comprises a base body provided with a base cavity or a protruding column, the base cavity has a space for receiving the columnar conductive plug and is in contact with the conductive spring at the outer wall of the conductive plug, and the protruding column is inserted into the cylindrical conductive plug and is in contact with the conductive spring at the inner wall of the cylindrical conductive plug.
11. The electrical connection device according to claim 2, wherein the connecting cavity is a spherical-like elastic connecting cavity surrounded by a grid-like flexible conductive material.
11. The electrical connection device according to claim 2, wherein the connecting cavity is a spherical-like elastic connecting cavity surrounded by a grid-like flexible conductive material.
12. The electrical connection device according to claim 2, wherein the connecting cavity is interwoven from metal wires or formed by stretching a metal conductive tape.
12. The electrical connection device according to claim 2, wherein the connecting cavity is interwoven from metal wires or formed by stretching a metal conductive tape.
13. The electrical connection device according to claim 2, wherein the connecting cavity is electrically connected to the conductive plug by crimping or welding.
13. The electrical connection device according to claim 2, wherein the connecting cavity is electrically connected to the conductive plug by crimping or welding.
14. The electrical connection device according to claim 2, wherein one end of the conductive plug extends into the connecting cavity, and a spring is disposed between ends of two conductive plugs extending into the connecting cavity.
14. The electrical connection device according to claim 2, wherein one end of the conductive plug extends into the connecting cavity, and a spring is disposed between ends of two conductive plugs extending into the connecting cavity.
15. The electrical connection device according to claim 14, wherein the spring is a compression spring.
15.  The electrical connection device according to claim 14, wherein the spring is a compression spring.
16. The electrical connection device according to claim 2, wherein the conductive plug is a columnar conductive plug or a cylindrical conductive plug, an outer wall of the columnar conductive plug defines one or more spring annular grooves provided with a separable annular conductive spring therein, an inner wall of the cylindrical conductive plug defines one or more spring annular grooves provided with a separable annular conductive spring therein.
16.  The electrical connection device according to claim 2, wherein the conductive plug is a columnar conductive plug or a cylindrical conductive plug, an outer wall of the columnar conductive plug defines one or more spring annular grooves provided with a separable annular conductive spring therein, an inner wall of the cylindrical conductive plug defines one or more spring annular grooves provided with a separable annular conductive spring therein.
17. The electrical connection device according to claim 16, wherein the outer wall of the columnar conductive plug or the inner wall of the cylindrical conductive plug further defines one or more sealing annular grooves located between the one or more spring annular grooves and the connecting cavity, and the one or more sealing annular grooves are provided with a separable sealing ring therein.
17. The electrical connection device according to claim 16, wherein the outer wall of the columnar conductive plug or the inner wall of the cylindrical conductive plug further defines one or more sealing annular grooves located between the one or more spring annular grooves and the connecting cavity, and the one or more sealing annular grooves are provided with a separable sealing ring therein.
18. The electrical connection device according to claim 16, further comprising a pair of connecting bases located at two sides of the connector, wherein each of the pair of connecting bases comprises a base body provided with a base cavity or a protruding column, the base cavity has a space for receiving the columnar conductive plug and is in contact with the conductive spring at the outer wall of the conductive plug, and the protruding column is inserted into the cylindrical conductive plug and is in contact with the conductive spring at the inner wall of the cylindrical conductive plug.
18. The electrical connection device according to claim 16, further comprising a pair of connecting bases located at two sides of the connector, wherein each of the pair of connecting bases comprises a base body provided with a base cavity or a protruding column, the base cavity has a space for receiving the columnar conductive plug and is in contact with the conductive spring at the outer wall of the conductive plug, and the protruding column is inserted into the cylindrical conductive plug and is in contact with the conductive spring at the inner wall of the cylindrical conductive plug.
19. The electrical connection device according to claim 17, further comprising a pair of connecting bases located at two sides of the connector, wherein each of the pair of connecting bases comprises a base body provided with a base cavity or a protruding column, the base cavity has a space for receiving the columnar conductive plug and is in contact with the conductive spring at the outer wall of the conductive plug, and the protruding column is inserted into the cylindrical conductive plug and is in contact with the conductive spring at the inner wall of the cylindrical conductive plug.
19. The electrical connection device according to claim 17, further comprising a pair of connecting bases located at two sides of the connector, wherein each of the pair of connecting bases comprises a base body provided with a base cavity or a protruding column, the base cavity has a space for receiving the columnar conductive plug and is in contact with the conductive spring at the outer wall of the conductive plug, and the protruding column is inserted into the cylindrical conductive plug and is in contact with the conductive spring at the inner wall of the cylindrical conductive plug.


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over (JP S63-159287 A)(English Translated) in view of Ka (CN 203929824 U)(English Translated).
In Regards to Claim 1:
JP S63 teaches an electrical connection device (Fig.1), comprising: 
a connector (1) having a hollow connecting cavity (4) formed by a plurality of flexible conductive materials, and each of two opposite sides of the connecting cavity (4) being connected to a conductive plug (2/3) electrically coupled with the connecting cavity (4), wherein one end of the conductive plug (2/3) extends into the connecting cavity (4), extending into the connecting cavity (4).
JP S63 Does not teach a spring and disposed between ends of two conductive plugs.
Ka teaches a spring (130) and disposed between ends of two conductive plugs (110/120).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Ka's teaching of the use of the Spring as a modification in the JP S63 electric device in order to provide a connection conductor of this type which has a reasonable degree of freedom in swinging in all directions including the front-back direction, up-down direction and left-right direction and has no discharge breakdown trouble. (JP S63, Problems to Be Solved by the Invention, line: 4-6).  
In Regards to Claim 2:
All claim limitations are discussed with respect to Claim 1, JP S63 as modified by (Ka) does not teach wherein the connecting cavity is a spherical-like elastic connecting cavity surrounded by the plurality of flexible conductive materials.
However, it would be have been obvious to modify JP S63 as modified by (Ka) by having the spherical-like elastic connecting cavity with different type of configurations since applicants have presented no explanation that these particular configurations of the spherical-like elastic connecting cavity are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces on each end between two members.  A change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976)
In Regards to Claim 3:
All claim limitations are discussed with respect to Claim 1, JP S63 as modified by (Ka) does not teach wherein the connecting cavity is a spherical-like elastic connecting cavity surrounded by a grid-like flexible conductive material.
However, it would be have been obvious to modify JP S63 as modified by (Ka) by having the spherical-like elastic connecting cavity with different type of configurations since applicants have presented no explanation that these particular configurations of the spherical-like elastic connecting cavity are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces on each end between two members.  A change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976)
In Regards to Claim 4:
JP S63 teaches the electrical connection device according to claim 1, wherein the connecting cavity (4) is interwoven from metal wires or formed by stretching a metal conductive tape.
In Regards to Claim 5:
JP S63 teaches the electrical connection device according to claim 1, wherein the connecting cavity (4) is electrically connected to the conductive plug (2/3) by crimping or welding.
In Regards to Claim 6:
All claim limitations are discussed with respect to Claim 1, JP S63 does not teach wherein the spring is a compression spring.
Ka teaches wherein the spring (130) is a compression spring.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Ka's teaching of the use of the Spring as a modification in the JP S63 electric device in order to provide a connection conductor of this type which has a reasonable degree of freedom in swinging in all directions including the front-back direction, up-down direction and left-right direction and has no discharge breakdown trouble. (JP S63, Problems to Be Solved by the Invention, line: 4-6).  
In Regards to Claim 11:
All claim limitations are discussed with respect to Claim 2, JP S63 as modified by (Ka) does not teach wherein the connecting cavity is a spherical-like elastic connecting cavity surrounded by a grid-like flexible conductive material.
However, it would be have been obvious to modify JP S63 as modified by (Ka) by having the spherical-like elastic connecting cavity with different type of configurations since applicants have presented no explanation that these particular configurations of the spherical-like elastic connecting cavity are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces on each end between two members.  A change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976)
In Regards to Claim 12:
JP S63 teaches the electrical connection device according to claim 2, wherein the connecting cavity (4) is interwoven from metal wires or formed by stretching a metal conductive tape.
In Regards to Claim 13:
JP S63 teaches the electrical connection device according to claim 2, wherein the connecting cavity (4) is electrically connected to the conductive plug (2/3) by crimping or welding.
In Regards to Claim 14:
JP S63 teaches the electrical connection device according to claim 2, wherein one end of the conductive plug (2/3) extends into the connecting cavity (4), and extending into the connecting cavity (4).
JP S63 does not teach a spring is disposed between ends of two conductive plugs.
Ka teaches a spring (130) is disposed between ends of two conductive plugs (110/120).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Ka's teaching of the use of the Spring as a modification in the JP S63 electric device in order to provide a connection conductor of this type which has a reasonable degree of freedom in swinging in all directions including the front-back direction, up-down direction and left-right direction and has no discharge breakdown trouble. (JP S63, Problems to Be Solved by the Invention, line: 4-6).  
In Regards to Claim 15:
All claim limitations are discussed with respect to Claim 14, JP S63 does not teach wherein the spring is a compression spring.
Ka teaches wherein the spring (130) is a compression spring.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Ka's teaching of the use of the Spring as a modification in the JP S63 electric device in order to provide a connection conductor of this type which has a reasonable degree of freedom in swinging in all directions including the front-back direction, up-down direction and left-right direction and has no discharge breakdown trouble. (JP S63, Problems to Be Solved by the Invention, line: 4-6).  
Allowable Subject Matter
Claims 7-10 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 7-10 and 16-19, these limitations, in combination with remaining limitations of claims 7-10 and 16-19, are neither taught nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831